Citation Nr: 0414808	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The record on appeal indicates that the appellant served in 
the Army National Guard of Pennsylvania from March 1952 to 
March 1989, with numerous periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
ROIC, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss, on the basis that a 
well-grounded claim had not been submitted.

In November 2000, the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), (2003) redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced certain claim-notification requirements.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  The final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. § 
3.159 (2003).

After notifying the appellant of the provisions of the VCAA 
by letter dated in July 2001, the ROIC reviewed his claim and 
denied entitlement to service connection for bilateral 
hearing loss.  The ROIC notified the veteran by issuance of a 
supplemental statement of the case in June 2002.  

The appellant presented oral testimony at a Travel Board 
hearing in December 2003 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.  At the hearing the appellant raised a claim of 
entitlement to service connection for tinnitus.  The Board is 
referring that issue, which has been neither procedurally 
prepared nor certified for appellate review, to the ROIC for 
initial consideration and appropriate adjudication.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The appellant seeks entitlement to service connection for 
bilateral hearing loss.  He contends that he was exposed to 
acoustic trauma while serving in the Pennsylvania National 
Guard.  He testified that in July 1962 an artillery simulator 
blew up very close to him.  His right hand was injured and he 
went deaf in his right ear for approximately three weeks to a 
month.  He contends that his hearing loss was also caused by 
training on the rifle range.  He testified that his unit 
trained two weekends and two weekdays a month, which included 
firing of weapons.  

In addition, he was the noncommissioned officer in charge of 
a firing range when he was involved in annual active duty for 
training.  He said he was at the firing range from early 
morning until approximately 5 p.m., and exposed to constant 
firing.  However, this was not on a daily basis during each 
two-week period.  He also testified that at times he would 
leave and then return to make sure everything was fine.  He 
performed this type of duty over the period of years from 
1955 to 1985.   The appellant also contends that his hearing 
loss is due to a stopped-up eustachian tube due to coryza 
that he suffered in service.

As shown by information provided by the appellant, his usual 
civilian occupation beginning in approximately 1959 was as a 
policeman.  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  




To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the ROIC for the following development:

1.  The ROIC must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  A record 
of this notification must be incorporated 
into the claims file. 

2.  The ROIC should schedule the veteran for 
a VA audiology evaluation to determine the 
nature and etiology of any current hearing 
loss disorder.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner, and the examiner should 
state whether the claims file, to include the 
previous examinations of the veteran's 
hearing acuity, was reviewed.  It should be 
noted that the appellant served in the Army 
National Guard of Pennsylvania for more than 
thirty years.  The veteran never served on 
extended active duty, but performed periodic 
active duty for training.  His usual civilian 
occupation was as a policeman, from 
approximately 1959 onward.  The examination 
should include any special diagnostic tests 
that are deemed necessary for an accurate 
assessment.  The examiner is requested to 
express an opinion as to the following:

(a) Is any hearing loss disorder shown on 
examination? 

(b) Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any hearing loss disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin, to include a stopped up 
eustachian tube due to coryza, explosion 
of an artillery simulator in right hand, 
firing on an artillery range several times 
a month, and being in charge of a rifle 
firing range while on annual training for 
a two-week period each year starting in 
1955; or is such a relationship unlikely 
(i.e., less than a 50-50 degree of 
probability)?

(c) The examiner(s) report should provide 
a complete written rationale for all 
opinions, and should address the question 
of whether, considering established 
medical principles, the veteran's claimed 
acoustic trauma while on National Guard 
duty would have been expected to cause 
immediate hearing loss, or would have 
caused hearing loss of delayed onset.  The 
examiner(s) should also address the extent 
to which, if at all, the veteran's 
advancing age is implicated in his hearing 
loss.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the ROIC should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


